--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

     THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 24,
2008, by and among Fox Petroleum, Inc. a Nevada corporation, with headquarters
located at 64 Knightsbridge, London, SW1X7JF (the “Company”), and Trafalgar
Capital Specialized Investment Fund, Luxembourg (the “Buyer”).

WITNESSETH:

     WHEREAS, the Company and the Buyer are executing and delivering this
Agreement in reliance upon an exemption from securities registration pursuant to
Section 4(2) and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”);

     WHEREAS, the parties desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to the Buyer(s),
as provided herein, and the Buyer(s) shall purchase Two Million Five Hundred
Thousand United States Dollars (US$2,500,000) of secured convertible redeemable
debentures (the “Debentures”), all of which shall be funded on the date hereof
(the “Closing”) for a total purchase price of Two Million Five Hundred Thousand
United States Dollars (US$2,500,000), (the “Purchase Price”).

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form attached hereto as Exhibit A (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act and the rules and
regulations promulgated there under, and applicable state securities laws; and

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering Irrevocable Transfer
Agent Instructions substantially in the form attached hereto as Exhibit B (the
“Irrevocable Transfer Agent Instructions”); and

     WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Security Agreement
substantially in the form attached hereto as Exhibit C, (the “Security
Agreement”) pursuant to which the Company has agreed to provide the Buyer a
security interest in Pledged Property (as this term is defined in the Security
Agreement dated the date hereof) to secure Company’s obligations under this
Agreement, the Debenture, the Registration Rights Agreement, the Security
Agreement, the Irrevocable Transfer Agent Instructions and the Warrant (as
defined herein) (collectively, the “Transaction Documents”) or any other
obligations of the Company to the Buyer;

     NOW, THEREFORE, in consideration of the mutual covenants and other
agreements contained in this Agreement the Company and the Buyer hereby agree as
follows:

1. PURCHASE AND SALE OF DEBENTURES.

     (a) Purchase of Debentures. Subject to the satisfaction (or waiver) of the
terms and conditions of this Agreement, the Buyer agrees to purchase at the
Closing (as defined

--------------------------------------------------------------------------------

herein) and the Company agrees to sell and issue to the Buyer, at such Closing,
Debentures in amounts corresponding to the Purchase Price. The Debentures
purchased by Buyer shall have a maturity date of four (4) months from the
Closing. Prior to execution hereof by Buyer, the Buyer shall wire transfer the
Purchase Price to: “James G. Dodrill II, P.A. as Escrow Agent for Trafalgar –
Environment Ecology” (“Escrow Agent”).

     (b) Closing Dates. The Closing of the purchase and sale of the Debentures
shall take place on the date hereof, subject to notification of satisfaction of
the conditions to the Closing set forth herein and in Sections 6 and 7 below (or
such later date as is mutually agreed to by the Company and the Buyer(s)) (the
“Closing Date”). The Closing shall occur on the Closing Date at the offices of
James G. Dodrill II, P.A., 5800 Hamilton Way, Boca Raton, FL 33496 (or such
other place as is mutually agreed to by the Company and the Buyer(s).

     (c) Escrow Arrangements; Form of Payment. Prior to execution hereof by
Buyer, the Purchase Price shall have been deposited in an escrow account (the
“Escrow Account”) with James G. Dodrill II, P.A., as escrow agent (the “Escrow
Agent”), pursuant to the terms of the Escrow Agreement. Subject to the
satisfaction of the terms and conditions of this Agreement, on the Closing Date,
(i) the Escrow Agent shall deliver to the Company in accordance with the terms
of the Escrow Agreement that portion of the Escrow Funds (as that term is
defined in the Escrow Agreement) equal to the gross amount of the Debentures
being purchased (minus the fees and expenses as set forth herein which shall be
paid directly from the Escrow Funds at such Closing) by wire transfer of
immediately available funds and (ii) the Company shall deliver to the Buyer,
Debentures which the Buyer is purchasing duly executed on behalf of the Company
along with the shares of Common Stock and the Warrant to be issued pursuant to
Section 4(f) hereof.

     (d) The Debentures shall contain provisions that provide that in the event
the Euro strengthens against the U.S. Dollar during the life of the Debenture,
the Buyer shall be afforded an adjustment to compensate for any such movement in
either conversions or redemptions.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants that:

     (a) Investment Purpose. The Buyer is acquiring the Debentures for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act.

     (b) Accredited Investor Status. The Buyer is an “Accredited Investor” as
that term is defined in Rule 501(a)(3) of Regulation D.

     (c) Reliance on Exemptions. The Buyer understands that the Debentures are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Buyer set forth herein in

--------------------------------------------------------------------------------

order to determine the availability of such exemptions and the eligibility of
such Buyer to acquire such securities.

     (d) Information. The Buyer and its advisors (and his or, its counsel), if
any, have been furnished with all materials relating to the business, finances
and operations of the Company and information he deemed material to making an
informed investment decision regarding his purchase of the Debentures, which
have been requested by such Buyer. The Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company and its management.
Neither such inquiries nor any other due diligence investigations conducted by
such Buyer or its advisors, if any, or its representatives shall modify, amend
or affect such Buyer’s right to rely on the Company’s representations and
warranties contained in Section 3 below. The Buyer understands that its
investment in the Debentures involves a high degree of risk. The Buyer is in a
position regarding the Company, which, based upon employment, family
relationship or economic bargaining power, enabled and enables such Buyer to
obtain information from the Company in order to evaluate the merits and risks of
this investment. The Buyer has sought such accounting, legal and tax advice, as
it has considered necessary to make an informed investment decision with respect
to its acquisition of the Debentures.

     (e) No Governmental Review. The Buyer understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Debentures, or the
fairness or suitability of the investment in the Debentures, nor have such
authorities passed upon or endorsed the merits of the offering of the
Debentures.

     (f) Transfer or Resale. The Buyer understands that: (i) the Debentures have
not been and are not being registered under the 1933 Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder, or (B) such Buyer shall have delivered to
the Company an opinion of counsel, in a generally acceptable form, to the effect
that such securities to be sold, assigned or transferred may be sold, assigned
or transferred pursuant to an exemption from such registration requirements;
(ii) any sale of such securities made in reliance on Rule 144 under the 1933 Act
(or a successor rule thereto) (“Rule 144”) may be made only in accordance with
the terms of Rule 144 and further, if Rule 144 is not applicable, any resale of
such securities under circumstances in which the seller (or the person through
whom the sale is made) may be deemed to be an underwriter (as that term is
defined in the 1933 Act) may require compliance with some other exemption under
the 1933 Act or the rules and regulations of the SEC thereunder; and (iii)
neither the Company nor any other person is under any obligation to register
such securities under the 1933 Act or any state securities laws or to comply
with the terms and conditions of any exemption thereunder.

     (g) Legends. The Buyer understands that the certificates or other
instruments representing the Debentures and all certificates or other
instruments representing the shares of the Company’s common stock into which the
Debentures are converted shall bear a restrictive legend in substantially the
following form (and a stop transfer order may be placed against transfer of such
certificates):

--------------------------------------------------------------------------------

> THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
> THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.
> THE SECURITIES HAVE BEEN ACQUIRED SOLELY FOR INVESTMENT PURPOSES AND NOT WITH
> A VIEW TOWARD RESALE AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
> ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE
> SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
> SECURITIES LAWS, OR AN OPINION OF COUNSEL, GENERALLY ACCEPTABLE TO COMPANY’S
> COUNSEL, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE
> SECURITIES LAWS.

The legend set forth above shall be removed and the Company within three (3)
business days shall issue a certificate without such legend to the holder of the
security upon which it is stamped, if, unless otherwise required by state
securities laws, (i) in connection with a sale transaction, provided the
securities are registered under the 1933 Act or (ii) in connection with a sale
transaction, after such holder provides the Company with an opinion of counsel,
which opinion shall be in form, substance and scope reasonably acceptable to
counsel for the Company, to the effect that a public sale, assignment or
transfer of the securities may be made without registration under the 1933 Act.

     (h) Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of such Buyer and is a valid and
binding agreement of such Buyer enforceable in accordance with its terms, except
as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

     (i) Receipt of Documents. The Buyer and his or its counsel has received and
read in their entirety: (i) this Agreement and each representation, warranty and
covenant set forth herein, and the Transaction Documents; (ii) all due diligence
and other information necessary to verify the accuracy and completeness of such
representations, warranties and covenants; and (iii) answers to all questions
the Buyer submitted to the Company regarding an investment in the Company; and
the Buyer has relied on the information contained therein and has not been
furnished any other documents, literature, memorandum or prospectus.

     (j) Due Formation Buyer. If the Buyer is a corporation, trust, partnership
or other entity that is not an individual person, it has been formed and validly
exists and has not been organized for the specific purpose of purchasing the
Debentures and is not prohibited from doing so.

     (k) No Legal Advice From the Company. The Buyer acknowledges, that it had
the opportunity to review this Agreement and the transactions contemplated by
this Agreement with his or its own legal counsel and investment and tax
advisors. The Buyer is

--------------------------------------------------------------------------------

relying solely on such counsel and advisors and not on any statements or
representations of the Company or any of its representatives or agents for
legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

     Except as otherwise provided in the Company Disclosure Schedule delivered
herewith, the Company represents and warrants as of the date hereof and as of
the Closing Date to the Buyer that:

     (a) Organization and Qualification. The Company and its subsidiaries are
corporations duly organized and validly existing in good standing under the laws
of the jurisdiction in which they are incorporated, and have the requisite
corporate power to own their properties and to carry on their business as now
being conducted. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.

     (b) Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform this Agreement, the Transaction Documents, and any related agreements,
and to issue the Debentures in accordance with the terms hereof and thereof,
(ii) the execution and delivery of this Agreement, the Transaction Documents and
any related agreements by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Debentures, have been duly authorized by the Company’s Board of
Directors and no further consent or authorization is required by the Company,
its Board of Directors or its stockholders, (iii) this Agreement, the
Transaction Documents and any related agreements have been duly executed and
delivered by the Company, (iv) this Agreement, the Transaction Documents and any
related agreements constitute the valid and binding obligations of the Company
enforceable against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Company knows of no reason why the Company cannot perform any of
the Company’s obligations under this Agreement or the Transaction Documents.

     (c) Capitalization. The authorized capital stock of the Company consists of
90,000,000 shares of Common Stock, par value $0.001 per share and shares of
preferred stock, par value $n/a per share. As of the date hereof, the Company
has 14,968,245 shares of Common Stock issued and outstanding and ____n/a_____
shares of preferred stock issued and outstanding. All of such outstanding shares
have been validly issued and are fully paid and nonassessable. No shares of
Common Stock are subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company. As of the date of
this Agreement, other than as disclosed in the attached schedule 3(c), (i) there
are no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever

--------------------------------------------------------------------------------

relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries, (ii) there are no outstanding debt
securities and (iii) there are no agreements or arrangements under which the
Company or any of its subsidiaries is obligated to register the sale of any of
their securities under the 1933 Act and (iv) there are no outstanding
registration statements and there are no outstanding comment letters from the
SEC or any other regulatory agency. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Debentures as described in this Agreement. The Company has
furnished to the Buyer true and correct copies of the Company’s Articles of
Incorporation, as amended and as in effect on the date hereof (the “Articles of
Incorporation”), and the Company’s By-laws, as in effect on the date hereof (the
“By-laws”), and the terms of all securities convertible into or exercisable for
Common Stock and the material rights of the holders thereof in respect thereto
other than stock options issued to employees and consultants.

     (d) Issuance of Securities. The Debentures are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and nonassessable, are free from all taxes, liens and charges with respect to
the issue thereof.

     (e) No Conflicts. The execution, delivery and performance of this
Agreement, the Transaction Documents and any related agreements by the Company
and the consummation by the Company of the transactions contemplated hereby and
thereby will not (i) result in a violation of the Articles of Incorporation or
the By-laws or (ii), to the best knowledge of the Company, conflict with or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
the rules and regulations of The OTC Bulletin Board on which the Common Shares
are quoted) applicable to the Company or any of its subsidiaries or by which any
property or asset of the Company or any of its subsidiaries is bound or
affected. To the best knowledge of the Company, neither the Company nor its
subsidiaries is in violation of any term of or in default under its Articles of
Incorporation or By-laws or their organizational charter or by-laws,
respectively, or, any material contract, agreement, mortgage, indebtedness,
indenture, instrument, judgment, decree or order or any statute, rule or
regulation applicable to the Company or its subsidiaries. The business of the
Company and its subsidiaries is not being conducted, and shall not be conducted
in violation of any material law, ordinance, or regulation of any governmental
entity. Except as specifically contemplated by this Agreement and as required
under the 1933 Act and any applicable state securities laws, the Company is not
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by this
Agreement in accordance with the terms hereof. All consents, authorizations,
orders, filings and registrations which the Company is required to obtain
pursuant to the preceding sentence have been obtained or effected on or prior to
the date

--------------------------------------------------------------------------------

hereof, except for any required post-Closing notice filings under applicable
United States federal or state securities laws, if any.

     (f) SEC Documents: Financial Statements. Except as set forth on the
attached schedule, the Company has filed, or furnished, as applicable, all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (the foregoing materials, including
the exhibits and schedules thereto, and such financial statements and documents
incorporated by reference therein, being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyer or its representatives, or
made available through the SEC’s website at http://www.sec.gov, true and
complete copies of the SEC Documents. As of their respective dates, the
financial statements of the Company included in the SEC Documents (the
“Financial Statements”) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as in effect at
the time of filing. Such financial statements have been prepared in accordance
with U.S. generally accepted accounting principles, consistently applied, during
the periods involved (except (i) as may be otherwise indicated in such Financial
Statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and, fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

     (g) No Material Misstatement or Omission. None of the Company’s SEC
Documents at the time of filing, none of the materials provided to the Buyer by
the Company and none of the representation and warranties made in this Agreement
or any of the other Transaction Documents include any untrue statements of
material fact, nor do the Company’s SEC Documents at the time of filing and none
of the representations and warranties made in this Agreement or any of the other
Transaction Documents omit to state any material fact required to be stated
therein necessary to make the statements made, in light of the circumstances
under which they were made, not misleading.

     (h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending against or affecting the Company,
the Common Stock or any of the Company’s subsidiaries, wherein an unfavorable
decision, ruling or finding would (i) have a material adverse effect on the
transactions contemplated hereby or (ii) adversely affect the validity or
enforceability of, or the authority or ability of the Company to perform its
obligations under, this Agreement or any of the Transaction Documents have a
material adverse effect on the business, operations, properties, financial
condition or results of operations of the Company and its subsidiaries taken as
a whole.

     (i) Acknowledgment Regarding Buyer’s Purchase of the Debentures. The
Company acknowledges and agrees that the Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by the Buyer or any of their respective
representatives

--------------------------------------------------------------------------------

or agents in connection with this Agreement and the transactions contemplated
hereby is merely incidental to such Buyer’s purchase of the Debentures. The
Company further represents to the Buyer that the Company’s decision to enter
into this Agreement has been based solely on the independent evaluation by the
Company and its representatives.

     (j) No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Debentures.

     (k) No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would require registration of the Debentures under the
1933 Act or cause this offering of the Debentures to be integrated with prior
offerings by the Company for purposes of the 1933 Act.

     (l) Employee Relations. Neither the Company nor any of its subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
subsidiaries, is any such dispute threatened. None of the Company’s or its
subsidiaries’ employees is a member of a union and the Company and its
subsidiaries believe that their relations with their employees are good.

     (m) Intellectual Property Rights. The Company and its subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted. The Company and its subsidiaries do not have any knowledge of any
infringement by the Company or its subsidiaries of trademark, trade name rights,
patents, patent rights, copyrights, inventions, licenses, service names, service
marks, service mark registrations, trade secret or other similar rights of
others, and, to the knowledge of the Company there is no claim, action or
proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement;
and the Company and its subsidiaries are unaware of any facts or circumstances
which might give rise to any of the foregoing.

     (n) Environmental Laws. The Company and its subsidiaries are (i) in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval.

     (o) Title. Any real property and facilities held under lease by the Company
and its subsidiaries are held by them under valid, subsisting and enforceable
leases

--------------------------------------------------------------------------------

with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
subsidiaries.

     (p) Insurance. The Company and each of its current and future acquired
subsidiaries are or will be upon acquisition by the Company insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its subsidiaries are engaged. Neither the
Company nor any such subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its subsidiaries, taken as a whole.

     (q) Regulatory Permits. The Company and its subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

     (r) Internal Accounting Controls. The Company and each of its subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability,
and (iii) the recorded amounts for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.

     (s) No Material Adverse Breaches, etc. Neither the Company nor any of its
subsidiaries is subject to any charter, corporate or other legal restriction, or
any judgment, decree, order, rule or regulation which in the judgment of the
Company’s officers has or is expected in the future to have a material adverse
effect on the business, properties, operations, financial condition, results of
operations or prospects of the Company or its subsidiaries. Neither the Company
nor any of its subsidiaries is in breach of any contract or agreement which
breach, in the judgment of the Company’s officers, has or is expected to have a
material adverse effect on the business, properties, operations, financial
condition, results of operations or prospects of the Company or its
subsidiaries.

     (t) Tax Status. The Company and each of its subsidiaries has made and filed
all federal and state income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject and (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) has paid all taxes and other governmental assessments and charges that
are material in amount, shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which

--------------------------------------------------------------------------------

such returns, reports or declarations apply. There are no unpaid taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.

     (u) Certain Transactions. Except for arm’s length transactions pursuant to
which the Company makes payments in the ordinary course of business upon terms
no less favorable than the Company could obtain from third parties and other
than the grant of stock options or stock grants disclosed to the Buyer, none of
the officers, directors, or employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.

     (v) Fees and Rights of First Refusal. The Company is not obligated to offer
the securities offered hereunder on a right of first refusal basis or otherwise
to any third parties including, but not limited to, current or former
shareholders of the Company, underwriters, brokers, agents or other third
parties.

4. COVENANTS.

     (a) Best Efforts. Each party shall use its best efforts timely to satisfy
each of the conditions to be satisfied by it as provided in Sections 6 and 7 of
this Agreement.

     (b) Form D. The Company agrees to file a Form D with respect to the
Debentures as required under Regulation D and to provide a copy thereof to the
Buyer promptly after such filing. The Company shall, on or before the Closing
Date, take such action as the Company shall reasonably determine is necessary to
qualify the Debentures, or obtain an exemption for the Debentures for sale to
the Buyer at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States, and shall provide
evidence of any such action so taken to the Buyer on or prior to the Closing
Date.

     (c) Reporting Status. Until the date on which none of the Debentures are
outstanding (the “Registration Period”), the Company shall file in a timely
manner all reports required to be filed with the SEC pursuant to the 1934 Act
and the regulations of the SEC thereunder, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
1934 Act or the rules and regulations thereunder would otherwise permit such
termination.

     (d) Use of Proceeds. The Company will use the net proceeds from the sale of
the Debentures for working capital purposes.

     (e) Reservation of Shares. The Company shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the issuance of the shares upon conversion of the Debentures. If at any time the
Company does not have available such shares of

--------------------------------------------------------------------------------

Common Stock as shall from time to time be sufficient to effect the issuance of
all shares upon conversion of the Debentures, the Company shall file a
preliminary proxy statement with the Securities and Exchange Commission within
ten (10) business day and shall call and hold a special meeting of the
shareholders as soon as practicable after such occurrence, for the sole purpose
of increasing the number of shares authorized. The Company’s management shall
recommend to the shareholders to vote in favor of increasing the number of
shares of Common Stock authorized. Management shall also vote all of its shares
in favor of increasing the number of authorized shares of Common Stock.

     (f) Fees and Expenses.

     (i) Each of the Company and the Buyer shall pay all costs and expenses
incurred by such party in connection with the negotiation, investigation,
preparation, execution and delivery of this Agreement the Transaction Documents
and any other documents relating to this transaction.

     (ii) The Company has agreed to pay a legal and documentation review fee to
Buyer of Seventeen Thousand Five Hundred Dollars ($17,500), one half of which
has been paid prior to this date and the remainder of which shall be paid
directly from the proceeds of the Closing.

     (iii) The Company has agreed to pay a Due Diligence Fee to Buyer of Ten
Thousand Dollars ($10,000), one-half of which has been paid prior to this date
and one-half of which shall be paid directly from the proceeds of the Closing.

     (iv) On the Closing Date, the Company shall issue to the Buyer a warrant to
purchase five hundred thousand (500,000) shares of the Company’s Common Stock
for a period of five (5) years at an exercise price equal to $2.9851 (the
“Warrant”). The Warrants shall be exercised on a cash basis provided that the
Company is not in Default and the shares underlying the Warrants are subject to
an effective registration statement.

     (v) The Company shall pay to the Buyer a Commitment Fee equal to seven
percent (7%) of the principal amount of the Debenture which shall be paid
directly from the proceeds of the Closing.

     (vi) The Company shall pay to the Buyer a Facility Fee equal to two percent
(2%) of the principal amount of each Debenture issued which shall be paid
directly from the proceeds of the Closing.

     (vii) On the Closing Date, the Company shall issue to the Buyer two hundred
thousand (200,000) restricted shares of the Company’s Common Stock.

     (g) Corporate Existence. So long as any of the Debentures remain
outstanding, the Company shall not directly or indirectly consummate any merger,
reorganization, restructuring, reverse stock split consolidation, sale of all or
substantially all of

--------------------------------------------------------------------------------

the Company’s assets or any similar transaction or related transactions (each
such transaction, an “Organizational Change”) unless, prior to the consummation
an Organizational Change, the Company obtains the written consent of the Buyer .
In the case of any Organizational Change, the Company will make appropriate
provision with respect to such holders’ rights and interests to insure that the
provisions of this Section 4(g) will thereafter be applicable to the Debentures.

     (h) Transactions With Affiliates. So long as any Debentures are
outstanding, the Company shall not, and shall cause each of its subsidiaries not
to, enter into, amend, modify or supplement, or permit any subsidiary to enter
into, amend, modify or supplement any agreement, transaction, commitment, or
arrangement with any of its or any subsidiary’s officers, directors, persons who
were officers or directors at any time during the previous two (2) years,
stockholders who beneficially own five percent (5%) or more of the Common Stock,
or Affiliates (as defined below) or with any individual related by blood,
marriage, or adoption to any such individual or with any entity in which any
such entity or individual owns a five percent (5%) or more beneficial interest
(each a “Related Party”), except for (a) customary employment arrangements and
benefit programs on reasonable terms, (b) any investment in an Affiliate of the
Company, (c) any agreement, transaction, commitment, or arrangement on an
arms-length basis on terms no less favorable than terms which would have been
obtainable from a person other than such Related Party, (d) any agreement
transaction, commitment, or arrangement which is approved by a majority of the
disinterested directors of the Company, for purposes hereof, any director who is
also an officer of the Company or any subsidiary of the Company shall not be a
disinterested director with respect to any such agreement, transaction,
commitment, or arrangement. “Affiliate” for purposes hereof means, with respect
to any person or entity, another person or entity that, directly or indirectly,
(i) has a ten percent (10%) or more equity interest in that person or entity,
(ii) has ten percent (10%) or more common ownership with that person or entity,
(iii) controls that person or entity, or (iv) shares common control with that
person or entity. “Control” or “controls” for purposes hereof means that a
person or entity has the power, direct or indirect, to conduct or govern the
policies of another person or entity.

     (i) Transfer Agent. The Company covenants and agrees that, in the event
that the Company’s agency relationship with the transfer agent should be
terminated for any reason prior to a date which is two (2) years after the
Closing Date, the Company shall immediately appoint a new transfer agent.

     B. (j) Restriction on Issuance of the Capital Stock. So long as any of the
principal of or interest on the Debenture remains unpaid, the Company shall not,
without the prior written consent of the Buyer, (i) issue or sell shares of
Common Stock or Preferred Stock without consideration or for a consideration per
share less than the bid price of the Common Stock determined immediately prior
to its issuance provided that upon such sale with Buyer’s consent, the Fixed
Price in the Debentures shall be reset to an amount equal to eighty-five percent
of such sales price (the “Reset Price”) if such Reset Price would be lower than
the then current Fixed Price, (ii) issue or sell any warrant, option, right,
contract, call, or other security instrument granting the holder thereof, the
right to acquire Common Stock without consideration or for a consideration less
than such Common Stock’s bid price value determined immediately prior to it’s
issuance, (iii) enter into any security instrument granting the holder a
security interest in any and all assets of the Company or any subsidiary of the
Company (whether now owned or

--------------------------------------------------------------------------------

acquired in the future while the Debentures are outstanding), (iv) permit any
subsidiary of the Company (whether now owned or acquired in the future while the
Debentures are outstanding) to enter into any security instrument granting the
holder a security interest in any and all assets of such subsidiary or (v) file
any registration statement on Form S-8.

     (k) Restriction on “Short” Position. Neither the Buyer nor any of its
affiliates have an open short position in the Common Stock of the Company, and
the Buyer agrees that it shall not, and that it will cause its affiliates not
to, engage in any short sales with respect to the Common Stock as long as any
Debentures shall remain outstanding.

     (l) Restriction on Incurring Additional Secured Debt. The Company shall not
incur any additional debt or permit any subsidiary of the Company to incur any
additional debt without the Holder’s prior written consent.

5. TRANSFER AGENT INSTRUCTIONS.

The Company shall enter into irrevocable transfer agent instructions in
substantially the form attached hereto as Exhibit C (the “Irrevocable Transfer
Agent Instructions”) and shall pay the law offices of James G. Dodrill II, P.A.
a cash fee of One Hundred Dollars ($100) for every occasion they act pursuant to
the Irrevocable Transfer Agent Instructions.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

     The obligation of the Company hereunder to issue and sell the Debentures to
the Buyer at the Closing is subject to the satisfaction of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion:

     (a) The Buyer shall have executed this Agreement and the Transaction
Documents and delivered the same to the Company along with the shares of Common
Stock required to be delivered pursuant to Section 4(f) hereof.

     (b) The Buyer shall have delivered to the Company the Purchase Price for
Debentures to be purchased at the Closing (minus the fees and expenses as set
forth herein which shall be paid directly at the Closing) by wire transfer of
immediately available U.S. funds pursuant to the wire instructions provided by
the Company.

     (c) The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of each Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to such Closing Date.

     (d) The Company shall have filed a form UCC-1 with regard to the Pledged
Property and Pledged Collateral as detailed in the Security Agreement dated the
date hereof and provided proof of such filing to the Buyer.

--------------------------------------------------------------------------------

     (e) The Company shall have executed such other documents as are reasonably
required by the Buyer.

7. CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

     The obligation of the Buyer hereunder to disburse to the Company the net
proceeds of the Purchase Price at the Closing is subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion:

     (a) The Company shall have executed this Agreement the Transaction
Documents and any other documents relating to this transaction and delivered the
same to the Buyer.

     (b) The trading in the Common Shares on the over-the-counter bulletin board
shall not have been suspended for any reason.

     (c) The representations and warranties of the Company in this Agreement,
the Debentures and the Transaction Documents shall be true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 above, in which
case, such representations and warranties shall be true and correct without
further qualification) as of the date when made and as of the Closing Dates as
though made at that time (except for representations and warranties that speak
as of a specific date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Closing Dates. If requested by the Buyer, the Buyer
shall have received a certificate, executed by the President of the Company,
dated as of the respective Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer.

     (d) The Company shall have executed and delivered to the Buyer the
Debentures, the Warrants and the shares of Common Stock required to be delivered
pursuant to Section 4(f) hereof.

     (e) The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer(s).

     (f) The Company shall have provided to the Buyer a certificate of good
standing from the secretary of state from the state in which the company is
incorporated.

     (g) As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of issuing shares
of Common Stock upon conversion of the Debenture and exercise of the Warrants,
shares of Common Stock to effect the issuance of the shares of Common Stock: (1)
upon conversion of the Debenture in accordance with the Fixed Price and (2) upon
exercise of the Warrants.

--------------------------------------------------------------------------------

     (h) The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to Buyer, shall have been delivered to and acknowledged in writing
by the Company’s transfer agent.

     (i) The Company shall provide to the Buyer an acknowledgement, to the
satisfaction of the Buyer, from the Company’s independent certified public
accountants as to its ability to provide all consents required in order to file
a registration statement in connection with this transaction.

     (j) The Company shall file a form UCC-1 or such other forms as may be
required to perfect the Buyer’s interest in the Pledged Collateral as detailed
in the Security Agreement dated the date hereof, providing the Buyer with a
senior lien on all of the Company’s assets and intellectual property and
provided proof of such filing to the Buyer.

     (k) The Company shall have agreed to enter into a Committed Equity Facility
with the Buyer, which shall be entered into upon the Debentures being repaid in
full by the Company.

     (l) The Company shall have assigned its interest in the Genesco-Edwards
Fields leases (Kansas) (the “Leases”). The Leases shall be held in escrow and
upon the occurrence of an Event of Default the Leases shall be immediately
assigned to the Buyer.

     (m) The Company shall have delivered to the Buyer evidence satisfactory to
Buyer of the Company’s pending capital raise, which shall be in an amount in
excess of the Purchase Price.

     (n) The Company shall agree to use a corporate communications firm during
the life of the Debentures that is acceptable to the Buyer.

8. INDEMNIFICATION.

     (a) In consideration of the Buyer’s execution and delivery of this
Agreement and acquiring the Debentures hereunder, and in addition to all of the
Company’s other obligations under this Agreement, the Company shall defend,
protect, indemnify and hold harmless the Buyer and each other holder of the
Debentures, and all of their officers, directors, employees and agents
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Buyer
Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Buyer Indemnitee is a
party to the action for which indemnification hereunder is sought), and
including reasonable attorneys’ fees and disbursements (the “Indemnified
Liabilities”), incurred by the Buyer Indemnitees or any of them as a result of,
or arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in this Agreement, the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in this Agreement, or the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, or (c) any cause of action, suit or claim brought or made against
such Buyer Indemnitee by a third party and arising out of or resulting

--------------------------------------------------------------------------------

from a material misrepresentations by the Company under this Agreement or due to
a material breach by the Company of its obligations under this Agreement and the
execution, delivery, performance or enforcement of this Agreement or any other
instrument, document or agreement executed pursuant hereto by any of the
Indemnities, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Debentures or
the status of the Buyer or holder of the Debentures, as a Buyer of Debentures in
the Company. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

     (b) In consideration of the Company’s execution and delivery of this
Agreement, and in addition to all of the Buyer’s other obligations under this
Agreement, the Buyer shall defend, protect, indemnify and hold harmless the
Company and all of its officers, directors, employees and agents (including,
without limitation, those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Company Indemnitees”) from
and against any and all Indemnified Liabilities incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the Buyer
in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby executed by the Buyer, (b)
any breach of any covenant, agreement or obligation of the Buyer contained in
this Agreement, the Transaction Documents or any other certificate, instrument
or document contemplated hereby or thereby executed by the Buyer, or (c) any
cause of action, suit or claim brought or made against such Company Indemnitee
based on material misrepresentations or due to a material breach and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other certificate instrument,
document or agreement executed pursuant hereto by any of the Company
Indemnities. To the extent that the foregoing undertaking by the Buyer may be
unenforceable for any reason, the Buyer shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities, which is
permissible under applicable law.

9. GOVERNING LAW: MISCELLANEOUS.

     (a) Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of Florida without regard to the
principles of conflict of laws. The parties further agree that any action
between them shall be heard in Broward County, Florida and expressly consent to
the jurisdiction and venue of the State Court sitting in Broward County, Florida
and the United States District Court for the Southern District of Florida for
the adjudication of any civil action asserted pursuant to this Paragraph.

     (b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party.

     (c) Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

--------------------------------------------------------------------------------

     (d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

     (e) Entire Agreement, Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyer, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor any Buyer makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
waived or amended other than by an instrument in writing signed by the party to
be charged with enforcement.

     (f) Notices. Any notices, consents, waivers, or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered (i) upon receipt, when
delivered personally; (ii) upon confirmation of receipt, when sent by facsimile;
(iii) three (3) days after being sent by U.S. certified mail, return receipt
requested, or (iv) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company, to: Fox Petroleum, Inc.   64 Knightsbridge

 London, SW1X7JF  

  Attention: Mr. Richard Joseph Moore, CEO and Director   Telephone:
011-44-207-590-9630             With a copy to: As above                
Attention: Alex Craven - Director

Telephone: as above

Facsimile: as above

      If to the Buyer: Trafalgar Capital Specialized Investment Fund   8-10 Rue
Mathias Hardt   BP 3023  

 L-1030 Luxembourg  

  Attention: Andrew Garai, Chairman of the Board of   Trafalgar Capital Sarl,
General Partner   Facsimile: 011-44-207-405-0161 and    

001-786-323-1651


--------------------------------------------------------------------------------


With Copy to: James G. Dodrill II, P.A.   5800 Hamilton Way   Boca Raton, FL
33496   Attention: Jim Dodrill, Esq.   Telephone:

(561) 862-0529

  Facsimile:

(561) 892-7787

     If to the Buyer, to its address and facsimile number on Schedule I, with
copies to the Buyer’s counsel as set forth on Schedule I. Each party shall
provide five (5) days’ prior written notice to the other party of any change in
address or facsimile number.

     (g) Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and assigns.
Neither the Company nor any Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
hereto.

     (h) No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.

     (i) Survival. Unless this Agreement is terminated under Section 9(l), the
representations and warranties of the Company and the Buyer contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5 and 9,
and the indemnification provisions set forth in Section 8, shall survive the
Closing for a period of two (2) years following the date on which the Debentures
are redeemed in full. The Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.

     (j) Publicity. The Company and the Buyer shall have the right to approve,
before issuance any press release or any other public statement with respect to
the transactions contemplated hereby made by any party; provided, however, that
the Company shall be entitled, without the prior approval of the Buyer, to issue
any press release or other public disclosure with respect to such transactions
required under applicable securities or other laws or regulations (the Company
shall use its best efforts to consult the Buyer in connection with any such
press release or other public disclosure prior to its release and Buyer shall be
provided with a copy thereof upon release thereof).

     (k) Further Assurances. Each party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby. Furthermore, the Company agrees to execute
such other documents as are reasonably required by the Buyer. It shall be deemed
a default of this Agreement and the Transaction Documents if the Company or the
referenced shareholders fail to sign such agreements within one business day of
the date of request by the Buyer.

--------------------------------------------------------------------------------

     (l) Termination. In the event that the Closing shall not have occurred with
respect to the Buyer on or before five (5) business days from the date hereof
due to the Company’s or the Buyer’s failure to satisfy the conditions set forth
in Sections 6 and 7 above (and the non-breaching party’s failure to waive such
unsatisfied condition(s)), the non-breaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated by the Company pursuant
to this Section 9(l), the Company shall remain obligated to pay the Buyer for
the legal and documentation review fee described in Section 4(f) above.

     (m) No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Buyer and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.

  COMPANY:   FOX PETROLEUM, INC.         By: /s/ Richard Joseph Moore   Name:
Mr. Richard Joseph Moore   Title: CEO and Director               BUYER:  
TRAFALGAR CAPITAL SPECIALIZED   INVESTMENT FUND, LUXEMBOURG   By: Trafalgar
Capital Sarl   Its: General Partner         By: /s/ Andrew Garai   Name: Andrew
Garai   Title: Chairman of the Board


--------------------------------------------------------------------------------

EXHIBIT A

FORM OF REGISTRATION RIGHTS AGREEMENT

--------------------------------------------------------------------------------

EXHIBIT B

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTIONS

--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY AGREEMENT

--------------------------------------------------------------------------------